Citation Nr: 1609822	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-47 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file rests with the RO in Roanoke, Virginia.

The reopened issue of entitlement to service connection for a right knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1977 rating decision denied service connection for a right knee disability.  Notice of that rating decision was provided to the Veteran in July 1977, and the Veteran did not appeal the June 1977 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  A July 2004 rating decision denied reopening the Veteran's claim of entitlement to service connection for a right knee disability.  Notice of that rating decision was provided to the Veteran that same month.  The Veteran did not appeal the July 2004 rating decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the July 2004 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The June 1977 and July 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to this claim, any such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Service connection for a right knee disability was denied by the RO in a June 1977 rating decision.  The RO notified the Veteran of its decision in July 1977.  The Veteran did not appeal the June 1977 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In a July 2004 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a right knee disability.  The RO notified the Veteran of its decision that same month.  The Veteran did not appeal the July 2004 rating decision and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, the July 2004 rating decision is final, and new and material evidence must be received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The June 1977 rating decision denied entitlement to service connection for a right knee disability based upon the finding that the Veteran's right knee disability pre-existed military service and was not aggravated thereby.  The July 2004 rating decision declined to reopen the Veteran's claim based upon the finding that no new and material evidence had been received.

Although in its June 2009 rating decision the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a right knee disability, in its June 2015 supplemental statement of the case, the RO conceded that new and material evidence had been received, and denied the claim for service connection on the merits.  Even though the RO found new and material evidence had been received, the Board does not have jurisdiction to consider a claim which was previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must first decide whether evidence has been received that is both new and material to reopen the claim of entitlement to service connection for a right knee disability.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  Specifically, evidence received since the RO's June 2004 rating decision includes new evidence relating to the issue of whether the Veteran's pre-existing right knee disability was aggravated during his active duty service.  In that regard, the Veteran has provided lay statements stating that, although he had undergone a meniscectomy prior to military service, his right knee was nonsymptomatic at service entrance.  He further explained that, after completing basic training, he was disqualified from his military occupational specialty because he was colorblind.  While waiting for new orders, his drill sergeants had him running two miles per day and performing obstacle courses three times per day, which resulted in his injuring his knee and obtaining a permanent profile.  He reported that the profile was ignored, and the knee damage worsened.  The Veteran's lay statements regarding the aggravation of his right knee symptoms during service are new, as they were not of record at the time of the June 2004 rating decision.  They are presumed to be credible, and are material to determining whether the Veteran's pre-existing right knee disability was aggravated by his active duty service.

As the Veteran has submitted lay statements which are new and also material to determining whether his right knee disability was aggravated by military service, the Board finds the Veteran's lay statements to be new and material.  Accordingly, the Veteran's claim for entitlement to service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and, to that extent only, the appeal is granted.


REMAND

Review of the Veteran's claims file reveals that there exist additional pertinent VA treatment records which have not yet been associated with the Veteran's claims file.  The Veteran's claims file contains VA treatment records dated from October 2002 to April 2004; from October 2008 to March 2009; from October 2010 to March 2011; and from January 2012 to June 2015.  However, the Veteran has reported that he underwent right knee surgery in 2007 at a VA Medical Center.  As the Veteran's VA treatment records from this surgery are not of record, the RO should obtain them and ensure that they are associated with the Veteran's claims file and considered in adjudicating his claim.  In that regard, the RO should obtain all pertinent VA treatment records which have not yet been associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, the Veteran should be afforded a VA examination to determine the etiology of his right knee disability.  After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner should provide an opinion as to whether the evidence of record is clear and unmistakable that a right knee disability pre-existed entrance to service, and, if so, whether the evidence of record is clear and unmistakable that the Veteran's right knee disability was not chronically increased in severity during service beyond the natural progression of the disorder.  In providing the opinion requested, the examiner must address the Veteran's lay statements regarding pre-service symptoms, in-service symptoms, and post-service symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claim, to specifically include all treatment records from 2007 relating to the Veteran's right knee surgery, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to:

Whether clear and unmistakable evidence of record establishes that a right knee disability preexisted service and, if so, specify the evidence upon which this opinion is based.  

If it is opined that clear and unmistakable evidence of record establishes that a right knee disability preexisted service, the examiner must also provide an opinion as to whether clear and unmistakable evidence of record establishes that the pre-existing right knee disability was NOT aggravated by service, and, if so, specify the evidence upon which this opinion is based.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, adjudicate the reopened claim for service-connection for right knee disability, de novo.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


